Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0729
                       Lower Tribunal No. 18-28960
                          ________________


                  People’s Trust Insurance Company,
                              Appellant,

                                     vs.

                     Miguel Tosar and Maria Tosar,
                              Appellees.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Beck Law, P.A., and Joshua S. Beck (Boca Raton); Brett R. Frankel,
Jonathan Sabghir and Robert B. Gertzman (Deerfield Beach), for appellant.

     Mintz Truppman, P.A., and Timothy H. Crutchfield, for appellees.


Before SCALES, HENDON and MILLER, JJ.

     SCALES, J.
        In this first party insurance action, People’s Trust Insurance Company

(“People’s Trust”), the defendant below, appeals an April 23, 2020 order

granting final summary judgment in favor of the plaintiffs below, Miguel and

Maria Tosar (“the insureds”). The trial court’s order directs People’s Trust to

issue a loss payment to the insureds in the amount of an appraisal award

achieved through a court-ordered appraisal process. Because, under a

policy endorsement, People’s Trust timely exercised its right to repair the

insureds’ damaged property instead of making a loss payment, we reverse

the challenged order and remand with directions for entry of an order

requiring the insureds to comply with the policy’s endorsement.

   I.     RELEVANT FACTS AND PROCEDURAL BACKGROUND

        A. The Insureds’ Insurance Policy

        People’s Trust issued a homeowner’s insurance policy covering the

insureds’ Miami home for the policy period between November 4, 2016 and

November 4, 2017. The policy insured the dwelling (coverage A) and other

structures (coverage B) at replacement cost value and included a $6,180

hurricane deductible.

        In return for a premium discount, the subject policy contained a

Preferred Contractor Endorsement (“the policy endorsement”). The policy

endorsement gave People’s Trust a right-to-repair option, i.e., after



                                       2
inspecting a covered loss, People’s Trust had the option to select its own

contractor, Rapid Response Team, LLC (“RRT”), to repair the damages to

the insureds’ property in lieu of issuing a loss payment that would otherwise

be due under the policy.1 The policy endorsement required People’s Trust to

notify the insureds of its election of its right to repair within thirty days of its

inspection of the reported loss. Should People’s Trust exercise its right to

repair, the policy required the insureds to pay the policy deductible and to

execute the necessary work authorizations and permit applications for RRT

to perform the repairs.2



1The policy endorsement added the following to the Loss Payment provision
contained within “SECTION I – CONDITIONS”:

        K. Loss Payment, the following is added to the policy:

        4. When we have exercised our option to repair “your” damaged
           property pursuant to this Preferred Contractor Endorsement,
           we will repair the damaged property with material of like kind
           and quality without deduction for depreciation. Such repair is
           in lieu of issuing any loss payment that would otherwise be
           due under the policy.
2   “SECTION I – CONDITIONS” of the policy provided:

        J. Our Option

             At our option:

             ....


                                         3
      The policy endorsement also contained an appraisal clause that

applied only when People’s Trust exercised its right to repair and when the

parties disagreed as to the amount of the covered loss and the scope of

repairs to be performed by RRT. The appraisal clause expressly reiterated

that the repairs to be performed by RRT were in lieu of any loss payment

under the policy.3

      The policy endorsement also modified that portion of the policy

providing additional coverage (under coverage E) for reasonable expenses

incurred by the insureds immediately following a loss to protect damaged

property from further damage (i.e., the “Reasonable Repairs” provision).4



         2. For losses covered under Coverage A – Dwelling, insured
            for Replacement Cost Loss Settlement as outlined in
            SECTION I – Conditions, Loss Settlement, we may repair
            the damaged property with material of like kind and quality
            without deduction for depreciation.

         3. [As amended by the policy endorsement,] “We” will provide
            written notice to “you” no later than thirty (30) days after
            “our” inspection of the reported loss, unless factors beyond
            “our” control reasonably prevent “us” from doing so.

         4. You must comply with the duties described in SECTION I
            – CONDITIONS, C. 7 and 8.

         5. You must provide access to the property and execute any
            necessary municipal, county or other governmental
            documentation or permits for repairs to be undertaken.


                                      4
        6. You must execute all work authorizations to allow
           contractors and related parties entry to the property.

        7. You must otherwise cooperate with repairs to the property.

        8. You are responsible for payment of the deductible stated
           in your declaration page.

        9. Our right to repair or replace, and our decision to do so, is
           a material part of this contract and under no circumstances
           relieves you or us of our mutual duties and obligations
           under this contract.
3The policy endorsement’s appraisal provision provided, in relevant
part:

     Where “we” elect to repair:

     1. If “you” and “we” fail to agree on the amount of loss, which
        includes the scope of repairs, either may demand an appraisal
        as to the amount of loss and the scope of repairs. In this event,
        each party will choose a competent appraiser within 20 days
        after receiving a written request from the other. The two
        appraisers will choose an umpire. If they cannot agree upon
        an umpire within 15 days, “you” or “we” may request that the
        choice be made by a judge of a court of record in the state
        where the “residence premises” is located. The appraisers will
        separately set the amount of loss and scope of repairs. If the
        appraisers submit a written report of an agreement to “us,” the
        amount of loss and scope of repairs agreed upon will be the
        amount of loss and scope of repairs. If they fail to agree, they
        will submit their differences to the umpire. A decision agreed
        to by any two will set the amount of loss and the scope of
        repairs. Each party will pay its own appraiser, and bear the
        other expenses of the appraisal and umpire equally.

     2. The scope of repairs shall establish the work to be performed
        and completed by Rapid Response Team, LLCTM. Such repair
        is in lieu of issuing any loss payment to “you” that otherwise

                                      5
Essentially, this modification required the insureds to notify People’s Trust
        would be due under the policy. The amount of loss shall
        establish only the initial amount paid to Rapid Response
        Team, LLCTM by “us,” and any additional amounts required to
        complete repairs shall be “our” responsibility and will be paid
        to Rapid Response Team, LLCTM without regard to policy
        limits or the amounts of initial payments. . . .

(Emphasis added).


4 The policy endorsement replaces the policy’s Reasonable Repairs
provision contained within “SECTION I – PROPERTY COVERAGES” with
the following:

     E. Additional Coverages

     2. Reasonable Repairs is deleted and replaced by the following
        for losses other than sinkhole:

     a. If a peril causing a loss and related damage are covered
        (other than sinkhole loss) and repairs are necessary to protect
        covered property from further damage, “you” must notify us
        before authorizing or commencing repairs so “we,” at our
        option, may select Rapid Response Team, LLCTM to make the
        covered Reasonable Repairs.

     b. If “you” do not notify “us” and allow “us,” at our option, to select
        Rapid Response Team, LLCTM for the covered Reasonable
        Repairs, “our” obligation for repairs made to protect the
        covered property from further damage is limited to the lesser
        of the following:

        (1) The reasonable cost “you” incur for necessary repairs
           made solely to protect the property from further damage;
           or

        (2) The amount “we” would have paid to Rapid Response
           Team, LLCTM for necessary repairs made solely to protect
           the property from further damage.

                                       6
prior to performing these Reasonable Repairs to allow the insurer to select

RRT to perform them. This modification also limited People’s Trust’s liability

in the event that People’s Trust was prevented from selecting RRT to perform

these Reasonable Repairs.

      Relatedly, and of significant importance to this case, to protect

People’s Trust ability to exercise its right-to-repair option, the policy

endorsement also significantly modified the insureds’ post-lost duty to

protect the property from further damage (i.e., “SECTION I – CONDITIONS

C. Duties After Loss 5.”). As modified by the policy endorsement, the relevant

post-lost conditions are as follows:

      SECTION I – CONDITIONS

            ....

      C. Duties After Loss

      In case of a loss to covered property, we have no duty to provide
      coverage under this policy if the failure to comply with the
      following duties is prejudicial to us. These duties must be
      performed either by you, an “insured” seeking coverage, or a
      representative of either:

      1. Give prompt notice to us or our agent;

      2. Notify the police in case of loss by theft, vandalism or
         malicious mischief;

      3. Notify the credit card or electronic fund transfer card or access
         device company in case of loss as provided for in 6. Credit
         Card, Electronic Fund Transfer Card or Access Device,


                                       7
  Forgery And Counterfeit Money under Section I – Additional
  Coverages;

4. Notice of Hurricane or Windstorm Claims – If Windstorm
   coverage is provided in this policy a claim, “supplemental
   claim” or “reopened claim” for loss or damage caused by
   hurricane or other windstorm must be given to us in
   accordance with the terms of this policy and within three years
   after the hurricane first made landfall or a windstorm caused
   the damage.

  This condition concerning time for submission of claim does
  not affect any limitation for legal action against us as provided
  in this policy under the Suit Against Us Condition including
  any amendment to that condition.

5. Protect the property from further damage. If repairs to the
   property are required, or if the services of a contractor are
   required to protect the property from further damage, “you”
   must:

  a. Notify “us” before authorizing or commencing the repairs or
     services so “we,” at our option, may select Rapid
     Response Team, LLCTM to make covered repairs or
     perform the services; and

  b. Keep an accurate record of repair expenses;

  If “you” do not notify “us” prior to authorizing or commencing
  the Reasonable Repairs as described in SECTION I –
  PROPERTY COVERAGE E. Additional Coverages, or the
  repairs or services as described in the SECTION I –
  CONDITIONS – D. Loss Settlement and allow “us” at our
  option to select Rapid Response Team, LLCTM for such
  Reasonable Repairs, or such repairs or services, “our”
  obligation for the Reasonable Repairs, or the repairs or
  services is limited to the lesser of the following:

  a. The reasonable cost “you” incur for necessary Reasonable
     Repairs, or for repairs or services; or


                                8
         b. The amount “we” would have paid to Rapid Response
            Team, LLCTM selected by “us” for necessary Reasonable
            Repairs, repairs or services. [5]

      The policy endorsement’s post-loss duty number 5 not only included

the original policy’s requirement that the insureds protect the property from

further damage, but it also required the insureds to notify People’s Trust in

the event that a contractor was required either to protect the property from

further damage (i.e., Reasonable Repairs under Coverage E) or to repair the

property (i.e., a covered loss under Coverages A and B). Like the policy

endorsement’s Reasonable Repairs provision, the policy endorsement’s

post-loss duty number 5 similarly limited People’s Trust’s liability where the

insureds’ failure to notify People’s Trust prevented the insurer from

exercising its right to repair.

      B. The Insureds’ Policy Claim, People’s Trust’s Exercise of its Right-
         to-Repair Option, and People’s Trust’s Invocation of the Appraisal
         Process

5Prior to its modification by the policy endorsement, post-loss duty number
5 read as follows:

      5. Protect the property from further damage. If repairs to the
         property are required, you must:

         a. Make reasonable and necessary repairs to protect the
            property; and

         b. Keep an accurate record of repair expenses.


                                      9
      The insureds’ home was damaged by Hurricane Irma on September

10, 2017, and they notified People’s Trust of the loss. On October 26, 2017,

People’s Trust’s field adjuster timely inspected the home and prepared an

Estimate and Scope of Repairs. The field adjuster’s report estimated that the

cost of repairing the damage to the insureds’ dwelling and other structures,

at replacement cost value, was $7,083.64. The report further explained that

once the $6,180 hurricane deductible and $32.49 for non-recoverable

depreciation were subtracted from the total, the insureds’ net claim was

$871.15.

      On November 24, 2017, People’s Trust sent the insureds a letter

notifying the insureds that their loss was covered under the policy. In this

letter, People’s Trust elected “to use its preferred contractor, Rapid

Response Team, LLC . . . to repair [the insureds’] property to its pre-loss

condition by making repairs to all covered damages” that “exceeded [the

insureds’] policy’s deductible amount of $6180.” The November 24, 2017

letter further notified the insureds that if they disagreed with the Estimate and

Scope of Repairs prepared by People’s Trust’s field adjuster, the insureds

should provide a sworn statement in proof of loss detailing what the insureds

believed to be the proper scope of repairs and their own repair estimate.

Finally, the November 24, 2017 letter informed the insureds that “[s]hould


                                       10
you disagree with our assessment of the cost of repairs to your damages,

your policy provides a mechanism for resolving that disagreement and

thereafter . . . we will proceed with the repairs at that time, including making

arrangements with you for the payment of your deductible.” Attached to the

November 24, 2017 letter were People’s Trust’s Estimate and Scope of

Repairs, a copy of the policy endorsement and a blank statement in proof of

loss form.

      On May 29, 2018, the insureds sent People’s Trust a letter disputing

People’s Trust’s Estimate and Scope of Repairs and providing their own

repair estimate. On July 3, 2018, People’s Trust sent the insureds a letter

that acknowledged receipt of the insureds’ competing repair estimate and,

because there was a disagreement as to the scope and cost of repairs,

demanded an appraisal pursuant to the policy endorsement’s appraisal

clause.

      C. The Insureds’ Complaint and People’s Trust’s Omnibus Motion

      Instead of going to appraisal, however, on August 24, 2018, the

insureds filed the instant first-party action against People’s Trust in the

Miami-Dade County Circuit Court. In its two-count complaint,6 the insureds


6In count I, the insureds sought damages for People’s Trust’s alleged breach
of contract. In count II, the insureds sought a determination that the loss was
covered under the policy.

                                      11
falsely alleged that People’s Trust’s November 24, 2017 letter had denied

coverage for their loss.

      In lieu of filing an answer and affirmative defenses, on October 12,

2018, People’s Trust filed its omnibus “Motion to Compel Appraisal, Motion

to Compel Defendant’s Right to Repair, and Motion to Compel Payment of

the Policy’s Hurricane Deductible and Memorandum of Law.” Therein,

People’s Trust requested that the trial court order the insureds to: (i)

participate in the appraisal process pursuant to the policy endorsement’s

appraisal clause; and (ii) after completion of the appraisal process,

authorize RRT to commence the repairs and to pay the $6,180 hurricane

deductible.

      After holding a hearing on People’s Trust’s omnibus motion, on

January 15, 2019, the trial court ordered an appraisal, but reserved ruling on

that part of People’s Trust omnibus motion seeking to compel the insureds

to authorize RRT to perform repairs and to pay the hurricane deductible. The

insureds did not file an interlocutory appeal seeking review of this January

15, 2019 non-final appraisal order. See Fla. R. App. P. 9.130(a)(3)(C)(iv).

      D. The Appraisal Award and the Parties’ Competing, Post-Appraisal
         Summary Judgment Motions

      On June 27, 2019, the appraisal panel accepted the insureds’

adjuster’s valuation and entered an appraisal award determining that the


                                     12
cost of repairing the insureds’ dwelling and other structures, at replacement

cost value, was $54,146.45. On July 19, 2019, People’s Trust then filed its

“Motion to Compel Defendant’s Right to Repair, and Motion to Compel

Payment of the Policy’s Hurricane Deductible and Memorandum of Law”

(“July 19, 2019 motion”). Therein, noting that the appraisal process had been

completed, People’s Trust once again requested that the trial court both: (i)

order the insureds to authorize RRT to commence the repairs of the insureds

property; and (ii) require the insureds to pay the $6,180 hurricane deductible.

At a subsequent hearing on People’s Trust’s July 19, 2019 motion, the trial

court orally denied this motion. The court, though, never reduced this ruling

to a written order.

      On September 13, 2019, the insureds filed a motion for summary

judgment on their breach of contract claim, seeking to obtain a loss payment

from People’s Trust. In their summary judgment motion, the insureds

represented that, following the appraisal award, they had executed a repair

agreement with another contractor to provide the required repairs to their

property for $49,000, an amount less than the $54,146.65 appraisal award.

Citing to language contained in duty number 5 of the policy’s post-loss

obligations, as modified by the policy endorsement, the insureds argued that

these circumstances entitled them to a loss payment from People’s Trust.



                                      13
      On March 25, 2020, People’s Trust then filed its cross-motion for

summary judgment, asserting for the first time that the insureds had

materially breached the policy by failing to comply with the policy’s

provisions. Specifically, People’s Trust asserted that, after it timely elected

its right to repair and the matter proceeded to appraisal, the insureds

breached the policy by refusing to authorize RRT to proceed with the repairs

and by hiring their own contractor to perform the repairs to the property.

Arguing further that it had been prejudiced by insured’s material breach,

People’s Trust claimed that the insureds had forfeited coverage for this

otherwise covered loss.

      On April 23, 2020, the trial court conducted a hearing on the parties’

competing summary judgment motions. Therein, People’s Trust’s counsel

restated its position from its July 19, 2019 motion that “[People’s Trust] wants

to repair [the property] and indemnify the insureds as it did when it elected

its right to repair in 2017.” To this end, trial counsel agreed with the trial

court’s observation that if the court “let Rapid Response fix it, then People’s

Trust would be on the hook for . . . any problems created during the repair

process.” Counsel, however, informed the trial court that “if Your Honor rules

that plaintiffs are entitled to use their own contractor, they’re in breach of the

policy, and therefore, defendant’s motion is to void coverage . . . .” Thus,



                                       14
People’s Trust presented the court below with two, alternate outcomes that

were wholly dependent upon the trial court’s resolution of the insureds’

alleged, post-appraisal right to hire someone other than RRT to perform the

subject repairs.

          Following the summary judgment hearing, the trial court entered the

challenged order granting the insureds’ summary judgment motion, entering

final judgment thereon7 and directing People’s Trust to issue a $47,966.45

loss payment to the insureds (i.e., the $54,146.45 appraisal award minus the

$6,180 hurricane deductible).8 People’s Trust timely appealed this April 23,

2020 final judgment.

    II.     ANALYSIS9

          A. People’s Trust’s Contractual Right to Repair the Insured Property in
             Lieu of Issuing a Loss Payment



7 While not entirely clear from the record, presumably the trial court’s entry
of final judgment for the insureds on their breach of contract claim mooted
the insureds’ declaratory judgment claim.
8 In this appeal, the insureds concede that the loss payment should have
been $42,820 (i.e., the $49,000 amount of the insureds’ pending repair
contract minus the $6,180 hurricane deductible). For the reasons discussed,
infra, the insureds’ concession is of no moment because the insureds are
not entitled to any loss payment in this case.
9 This Court employs de novo review of the trial court’s interpretation of an
insurance policy and orders granting summary judgment. See Siegel v.
Tower Hills Signature Ins. Co., 225 So. 3d 974, 976 (Fla. 3d DCA 2017).

                                         15
        After it received notice of the insureds’ loss, People’s Trust, in a timely

manner, adjusted the insureds’ claim, acknowledged coverage of their claim

and, pursuant to the policy endorsement, exercised its contractual right to

select RRT to perform the required repairs of the insured property.

Importantly, People’s Trust’s election of its right to repair created a new

contract between RRT and the insureds. See People’s Tr. Ins. Co. v. Franco,

305 So. 3d 579, 582 (Fla. 3d DCA 2020) (“The election-to-repair

endorsement has been an established option for various Florida residential

insurance policy forms for several years. The legal features of the

endorsement have been analyzed repeatedly by Florida’s appellate courts.

The new contract between the insurer’s preferred and designated contractor

under such an endorsement and the insured has been termed a “Drew

agreement,” a reference to Drew v. Mobile USA Ins. Co., 920 So. 2d 832

(Fla. 4th DCA 2006).”). “In short, all that is needed for the endorsement to

apply is for People’s Trust to exercise its option to repair.” People’s Tr. Ins.

Co. v. Espana, 320 So. 3d 940, 944 (Fla. 3d DCA 2021). When People’s

Trust timely exercised its right to repair the insureds’ covered loss, People’s

Trust was obligated to make those repairs in lieu of making a loss payment.10



10   See footnote 1, supra.


                                         16
        When the insureds’ then provided a competing repair estimate

disputing the amount of loss and scope of repairs to be performed by RRT,

People’s Trust timely invoked its right to an appraisal. The policy

endorsement’s appraisal provision plainly provided that the award reached

through the appraisal process – a dispute mechanism available to the parties

only after People’s Trust elected its right to repair – established the “amount

of loss” and “scope of repairs” to be performed by RRT in lieu of a loss

payment.11

        Once the appraisal panel, in its appraisal award, set the amount of loss

and scope of repairs to be performed by RRT, the insureds were then

contractually obligated to authorize RRT to perform the repairs and to pay

the hurricane deductible.12,13 The trial court, therefore, should have granted

People’s Trust’s July 19, 2019 motion that sought the same relief again



11   See footnote 3, supra.
12   See footnote 2, supra.
13We are cognizant of the significant discrepancy between the $54,146.45
appraisal award and People’s Trust’s $7,083.64 initial estimate of this
covered loss. Because the insureds in this case have not asserted that
People’s Trust breached the insurance contract by underestimating the
amount of loss in its initial loss estimate, we need not, and therefore do not,
address the issue as to whether such a cause of action would be cognizable,
and, if so, what remedy would be available.


                                       17
sought by People’s Trust at the summary judgment hearing. Instead, the trial

court transformed the appraisal award into an award of money damages,

which was not warranted under the particular facts and circumstances of this

case.

        As we explained in People’s Trust Insurance Co. v. Santos, 320 So.

3d 910, 918 (Fla. 3d DCA 2021), “in order for Insureds to obtain money

damages for repairs, Insureds . . . must plead and prove – and the trial court

must find – either that People’s Trust improperly exercised the right to repair

or that the endorsement is otherwise invalid, and that People’s Trust

breached the insurance contract.” Because the insureds failed to make such

allegations in their complaint, and there being no other valid basis presented

below14 for the trial court to transform the instant appraisal award

establishing the amount and scope of repairs into an award of money

damages, we are compelled to reverse the April 23, 2020 order.15 Id.;

Espana, 320 So. 3d at 944 (“[T]he appraisal award, which determined the

‘scope of repairs,’ should not have been transformed into a loss payment.”).

        B. The Policy’s Post-Loss Duty Number 5


14  In section II, B., infra, we address and reject the trial court’s contractual
interpretation of the policy endorsement’s post-loss duty number 5.
15 We discuss the appropriate remedy and our remand instructions in section
II. C., infra.

                                       18
     Notwithstanding the contractual provisions discussed in the previous

section, the insureds argue, and the trial court below concluded, that the

policy’s post-loss duty number 5, as modified by the policy’s endorsement,

authorized a loss payment to the insureds, despite People’s Trust having

timely exercised its right-to-repair option. Specifically, the insureds assert

that the following policy endorsement language authorizes the subject loss

payment:

     If “you” do not notify “us” prior to authorizing or commencing the
     Reasonable Repairs as described in SECTION I – PROPERTY
     COVERAGE E. Additional Coverages, or the repairs or services
     as described in the SECTION I – CONDITIONS – D. Loss
     Settlement and allow “us” at our option to select Rapid Response
     Team, LLCTM for such Reasonable Repairs, or such repairs or
     services, “our” obligation for the Reasonable Repairs, or the
     repairs or services is limited to the lesser of the following:

           a. The reasonable cost “you” incur for necessary
              Reasonable Repairs, or for repairs or services; or

           b. The amount “we” would have paid to Rapid Response
              Team, LLCTM selected by “us” for necessary
              Reasonable Repairs, repairs or services.

(Emphasis added).

     “Insurance contracts are to be reviewed as a whole, viewing all words

in context.” Walker v. State Farm Fire & Cas. Co., 758 So. 2d 1161, 1162

(Fla. 4th DCA 2000); Nationwide Mut. Fire Ins. Co. v. Olah, 662 So. 2d 980,

982 (Fla. 2d DCA 1995) (“When construing an insurance policy to determine



                                     19
coverage the pertinent provisions should be read in pari materia.”). “[A] single

policy provision should not be read in isolation and out of context, for the

contract is to be construed according to its entire terms, as set forth in the

policy and amplified by the policy application, endorsements, or riders.” First

Professionals Ins. Co. v. McKinney, 973 So. 2d 510, 514 (Fla. 1st DCA

2007). The structure of the policy and the placement of a provision within the

policy is key to this analysis. See Express Damage Restoration, LLC v.

Citizens Prop. Ins. Corp., 320 So. 3d 305, 308 (Fla. 3d DCA 2021).

      With these canons of construction in mind, we analyze the subject

provision. While not a model of clarity, the provision is not ambiguous. As

outlined in section I. A., supra, this post-loss provision – inserted into the

policy immediately following four post-loss obligations that each require the

insureds to provide specific notice to People’s Trust – merely limits People’s

Trust’s liability in the event the insureds fail to provide notice to People’s

Trust so as to frustrate the insurer’s ability to exercise its right-to-repair

option. Specifically, the provision’s limitation on People’s Trust’s liability

applies only when the insureds fail to “notify” People’s Trust prior to

authorizing or commencing work “and” this failure to notify acts to “[dis]allow”

People’s Trust from exercising its right-to-repair option. In this case, because

the insureds did notify People’s Trust of the loss so as to allow People’s Trust



                                      20
to exercise its bargained-for right-to-repair option, and People’s Trust did

exercise its right-to-repair option, this provision is simply inapplicable.

        Contrary to the insureds’ suggestion, this provision does not authorize

an insured, after People’s Trust has exercised its right-to-repair option, either

to hire its own contractor to effectuate the repairs or to obtain a loss payment.

Indeed, such a construction of the provision – viewed in isolation from the

policy’s other operative provisions – would both (i) upend the insurer’s right-

to-repair option and (ii) render meaningless the policy endorsement’s clear

mandate that when People’s Trust exercises its right-to-repair option, such

repair is in lieu of issuing any loss payment that would otherwise be due

under the policy.16 See Universal Prop. & Cas. Ins. Co. v. Johnson, 114 So.

3d 1031, 1036 (Fla. 1st DCA 2013) (“[A] contract will not be interpreted in

such a way as to render a provision meaningless when there is a reasonable

interpretation that does not do so.”); Lenhart v. Federated Nat. Ins. Co., 950

So. 2d 454, 457 (Fla. 4th DCA 2007) (“To ascertain the meaning of policy

text, courts should read the whole policy and attempt to give every provision

the full meaning and import of its words.”).

        C. Our Amaro Decision and the Appropriate Remedy on Remand




16   See footnotes 1 and 3, supra.

                                       21
      Having determined that we are compelled to reverse the challenged

order, we now address the issue of remand instructions. While this appeal

was pending, this Court issued its decision in People’s Trust Insurance Co.

v. Amaro, 319 So. 3d 747 (Fla. 3d DCA 2021) which, at least on cursory

inspection, suggests that we should remand for entry of a final summary

judgment for People’s Trust. Indeed, in both cases, People’s Trust elected

its right to repair under the policy endorsement and, following a court-ordered

appraisal, the insureds sought to recover a loss payment from People’s Trust

because the insureds had authorized a different contractor to perform the

repairs. Id. at 749-50. In both cases, People’s Trust thereafter moved for

summary judgment on the basis that coverage was voided because the

insureds had materially breached the policy by impairing People’s Trust right

to repair. Id. at 750. In both cases, it appears that the insureds argued they

were entitled to a loss payment because of the language in the policy’s post-

loss duty number 5, as modified by the policy’s endorsement. Id.17 Finally, in


17Our Amaro opinion does not quote the policy endorsement’s post-loss duty
number 5 in the body of the decision; however, the opinion does state the
following:

      Amaro argues, incorrectly, that the plain language of the policy
      dictates that People's Trust is still liable to pay Amaro what it
      would have paid Rapid Response Team for the repairs. Amaro
      alleged that as a result of his sale of the property, it would be
      impossible for People's Trust to invoke its option to repair under

                                      22
both cases, the trial court entered a final summary judgment awarding the

insureds a loss payment equal to the amount of the appraisal award. Id. at

751.

       While the facts in Amaro and in this case are quite similar, one critical

fact present in Amaro, but not present here, warrants a different remand

instruction. In Amaro, not only had the insured hired another contractor to

perform the repairs, but the contractor had also actually performed the

repairs and the insured had sold the insured property – thus, rendering

RRT’s performance under the policy endorsement impossible. Id. at 750.

Under those limited circumstances – which are not present here – the Amaro

court not only reversed the summary judgment for the insured, but also, on

remand, directed the trial court to enter final judgment for People’s Trust on

its claim that the insured had so prejudiced People’s Trust so as to forfeit



       the policy's Preferred Contractor Endorsement, and argued that
       because People's Trust could no longer repair, he was entitled
       to cash payment in the amount of the appraisal award.

Amaro, 319 So. 3d at 750. Given that Amaro involved a loss incurred during
the same hurricane that, by all appearances, was covered by the same policy
– including the same policy endorsement – issued by the same insurer, our
examination of the instant policy reveals no policy provision or endorsement
upon which Amaro could have relied to seek a loss payment other than the
policy endorsement’s post-loss duty number 5.




                                       23
coverage under the policy. Id. at 753. At oral argument in the instant case,

People’s Trust’s appellate counsel acknowledged this important factual

distinction and agreed that the insureds’ performance in this case is not

impossible because the insureds have only entered into a repair contract. No

repairs contemplated by the repair contract have actually been made to the

insured property and nothing in the record suggests that the insureds have

transferred ownership of the property. We, therefore, reverse the challenged

order and remand with instructions that the trial court direct the insureds to

authorize RRT to perform the repairs as outlined by the appraisal award and

to pay the hurricane deductible.18

     III.   CONCLUSION



18 In Castro v. People’s Trust Insurance Co., 315 So. 3d 761 (Fla. 4th DCA
2021), the Fourth District affirmed entry of final summary judgment in favor
of People’s Trust where the insured authorized another contractor to make
repairs to the insured’s property following People’s Trust’s election of its
repair right, invocation of the appraisal process, and entry of an appraisal
award. In Castro, however, People’s Trust filed a declaratory judgment
action seeking a declaration that “Castro materially breached the policy by
failing to allow Rapid Response to make the repairs and failing to pay the
deductible.” Id. at 764. Unlike Castro, People’s Trust has filed no pleading in
this case – be it an answer with affirmative defenses or a counterclaim –
alleging that the insureds have materially breached the policy; nor, as was
the case in Amaro, has prejudice to People’s Trust been conclusively
established. Indeed, both below and in this appeal, People’s Trust asserts
the alternate position that the insureds should be ordered to authorize RRT
to make the required repairs and to pay the hurricane deductible as outlined
in the policy. We, therefore, find Castro distinguishable.

                                      24
      People’s Trust timely elected its right-to-repair option under the policy

endorsement. Hence, People’s Trust is obligated to repair the covered

losses in lieu of any loss payment otherwise due under the policy. Because

People’s Trust’s ability to exercise its right-to-repair option was not impaired

by the insureds, the language limiting People’s Trust’s liability contained in

the policy’s post-loss duty number 5, as modified by the policy endorsement,

is inapplicable to this case. We, therefore, reverse the challenged order that

required People’s Trust to make a loss payment. Because the repairs have

not been made to the insured property and because People’s Trust reasserts

its entitlement to enforce its contractual right to have RRT repair the insureds’

damaged property in accordance with the appraisal award, we remand with

instructions that the trial court enter an order directing the insureds to

authorize RRT to perform the repairs as outlined in the appraisal award and

to pay the hurricane deductible, as required by the terms of the policy

endorsement.

      Reversed and remanded with instructions.




                                       25